Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 1/12/2022 in which claims 1, 6, 7, 9, 10 12, 13 and 27 have been amended. Claims 14-21 are cancelled. Claim 28 has been added. Currently claims 1-13 and 22-28 are pending for examination in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyleveld (WO 2017/141194 A1) in view of Judson (US 2005/0026117 A1).
Regarding claim 1, Beyleveld discloses: A system comprising: 
an external device (smartphone, tablet or other device as set forth in [0056]) comprising a processor, memory, and a transmitter, receiver (external device has software application and can access, process and present data and transfer the data [00111]),
an inhaler (inhaler including adherence monitor [0002], figure 1b, [0042]) comprising a processor [0098], memory [0102], and a transmitter [0099], the processor of the inhaler (ECM configured to monitor and/or manipulate and/or store and/or transmit compliance data relating to patient usage [0093]; [0098]-[0099]) configured to: 
determine a parameter (from a sensor) relating to airflow during a use of the inhaler by a subject ([0096]-[0097], [0108] describes adherence data). Beyleveld incorporates by reference WO 2013/043063 (see [0096]). ‘063 indicates that the device may include inhalation detection means for detecting whether the patient 
assign a time to the use (use logs [0096] [00101]); and 
send to the external device, the parameter relating to the airflow [0096]-[0097], [0108] and the time of the use [00101]-[00102] [00106]; and 
wherein the processor of the external device configured to: 
receive the parameter relating to airflow and the time of the use (uploaded [00101]; [00102]; [0106]); 
determine inhalation information from the parameter relating to airflow (correct usage, administration of a dose, etc… as set forth in [0092]; flow or pressure of user’s inhalation as set forth in [0108]); and 
control a user interface to issue a notification at a notification time (alert or alarm as set forth in [0092]), the processor of the external device configured to implement a deliberate time delay [0092] such that the notification time is delayed relative to the time assigned to the use [0092].  
Beyleveld does not explicitly disclose the transmitter and receiver of the external device being a transceiver however [00110] describes that transceivers are capable of transmitting and receiving. Thus it would have been obvious to have made the external device to comprise a transceiver for the benefit of simplifying the number of parts by using one item to perform the function of transmitting and receiving. 
Beyleveld does not explicitly disclose that the external device is what determines inhalation information from the parameter. However, Beyleveld discloses that the external device has software application and can access, process 
  Beyleveld does not explicitly disclose that the notification is one that the results (inhalation information) are available.
However, Judson teaches a system that provides results to a user [0103] wherein a notification is one that the results are available [0103].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Beyleveld wherein the notification is one that the results (inhalation information) are available as taught by Judson for the benefit of allowing the user to access the results when they want (for example in a more private location). 

Regarding claim 2, Beyleveld further discloses wherein the deliberate time delay is configured such that the notification time is at least 5 minutes after the time assigned to the use [0092].  

Regarding claim 3, Beyleveld further discloses wherein the deliberate time delay is configured such that the notification time is less than 48 hours after the time assigned to the use [0092].  

claim 4, Beyleveld further discloses wherein the processor of the external device is configured to assign a time-and-date stamp to the use based on the time of the use provided byPage 2 of 7DOCKET NO.: HAR096-USPATENT Application No.: 16/906,651Office Action Dated: November 30, 2020the inhaler ([0096] [0106]).  

Regarding claim 7, Beyleveld further discloses wherein the inhaler comprises a mechanical switch (18) configured to be actuated prior to, during, or after use of the inhaler [0087]; and 
	wherein the inhaler comprises a pressure sensor or an acoustic sensor for detecting the parameter ([0097] one or more of: acoustic, pressure sensor). 

Regarding claim 8, Beyleveld further discloses wherein the inhaler comprises a mouthpiece (5) through which the user performs the inhalation, and a mouthpiece cover (cap 6), and wherein the mechanical switch (18) is configured to be actuated when the mouthpiece cover is moved to expose the mouthpiece [0087].  

Regarding claim 9, Beyleveld further discloses wherein the inhalation information indicates one or more of: 
a no inhalation event in which no inhalation is detected by the processor of the inhaler [0091] [00104]. (Beyleveld incorporates by reference WO 2013/043063 (see [0096]). ‘063 indicates that the device may include inhalation detection means for detecting whether the patient inhaled the medicament (whether patient inhaled or not) when the medicament was dispensed (page 16, paragraph 7 starting with “With respect”)). The examiner notes the claim only requires the inhalation 
a low inhalation event in which an inhalation is detected by the processor of the inhaler, but a value relating to the airflow is equal to or lower than a first predetermined threshold; 
an excessive inhalation event in which an inhalation is detected by the processor of the inhaler, but a value relating to the airflow is higher than a second predetermined threshold; 
a fair inhalation event in which an inhalation is detected by the processor of the inhaler, and a value relating to the airflow is higher than the first predetermined threshold, lower than the second predetermined threshold, and equal to or lower than a third predetermined threshold, said third predetermined threshold being between the first and second predetermined thresholds; or Page 3 of 7DOCKET NO.: HAR096-USPATENT Application No.: 16/906,651 Office Action Dated: November 30, 2020 
a good inhalation event in which an inhalation is detected by the processor of the inhaler, and a value relating to the airflow is equal to or lower than the second predetermined threshold and higher than the third predetermined threshold.  

Regarding claim 10, Beyleveld further discloses wherein the parameter relating to the airflow is a value of peak inhalation flow, and wherein the first predetermined threshold is 30 liters per minute, the second predetermined threshold is 200 liters per minute, and the third predetermined threshold is 45 liters per minute.  The examiner notes that the limitations in claim 10 are not required by the “no inhalation event” recited in claim 9. 

claim 11, Beyleveld further discloses wherein the no inhalation event is recorded when no inhalation is detected by the processor of the inhaler following a predetermined time (any period of time) elapsing ([0091]; [0092] correct usage; [00104]) following actuation of a mechanical switch (18) of the inhaler, the mechanical switch (18) being configured to be actuated prior to, during, or after use of the inhaler [0087] [0089]-[0090].  

Regarding claim 12, Beyleveld further discloses wherein the external device comprises a personal computer, a tablet computer, or a smart phone (smartphone, tablet or other device as set forth in [0056]). While Beyleveld does not explicity disclose the user interface comprises a touch sensitive display screen of the external device, Beyleveld does disclose these devices (smart phone or tablet [0111] which the examiner takes official notice on as having touch sensitive display screens) may process and/or present the data collected via the adherence monitor. Thus it would have been obvious that the user interface be a touch sensitive display screen of the external device for the benefit of seeing the notification on an easily accessible item that is typically close to or on the user as opposed to searching for the inhaler.

Regarding claim 13, Beyleveld further discloses wherein the inhalation information comprises an inhalation volume [0097].

Regarding claim 23, Beyleveld further discloses wherein the inhalation information indicates a use error that occurred during the use of the inhaler by the subject 

Regarding claim 24, Beyleveld further discloses wherein the inhalation information indicates one of a plurality of event types (event types described in [0092]); and
wherein the processor is configured to determine the deliberate time delay based on the event type such that different deliberate time delays are used for different event types ([0092] describes how the use can select or set one or more predetermined periods of time for types of predetermined events; [0104]).  
While Beyleveld does not explicitly disclose the processor of the external device determines the time delay, Beyleveld does disclose these devices (smart phone or tablet [0111] may process and/or present the data collected via the adherence monitor. Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Beyleveld wherein the processor of the external device is what determines the time delay for the benefit of having a compliance monitor that utilizes less power and thus can be made less bulky.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyleveld (WO 2017/141194 A1) in view of Judson (US 2005/0026117 A1) in view of Obermeier (US 6,216,096 B1).
claim 6, Beyleveld does not explicitly disclose wherein the time to the use assigned by the inhaler is a relative count determined based on an internal counter of the inhaler, and wherein the external device of a server is configured to determine a local mean time based on the relative count.
	However, Obermeier in the analogous art of data processing of medical data (col. 1, lines 16-20), teaches that it is known wherein the time to the use assigned by a medical device (an analyzer) is a relative count determined based on an internal counter (time counter) of the medical device (col. 2, lines 19-22), and wherein an external device of a server (physician’s DPU) is configured to determine a local mean time based on the relative count (col. 4, lines 24-32; col. 4, lines 39-44).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Beyleveld whereinthe time to the use assigned by the inhaler is a relative count determined based on an internal counter of the inhaler, and wherein the external device of a server is configured to determine a local mean time based on the relative count as taught by Obermeier for the benefit of not needing to adjust the clock within the device and for the benefit of a highly accurate timer system without the expense of highly accurate clocks (col. 1, lines 45-57).

Claims 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyleveld (WO 2017/141194 A1) in view of Judson (US 2005/0026117 A1) in view of Calderon Oliveras et al. (US 2018/0140786 A1)
claim 5, Beyleveld as modified discloses the claimed invention substantially as claimed but does not explicitly disclose wherein the deliberate time delay is configured such that the notification time is a predetermined time on a day which is subsequent to the day included in the time-and-date stamp.  
	However, Calderon Oliveras teaches that it is known to generate daily reports [0088] and thus the notification time is a predetermined time on a day which is subsequent to the day included in the time-and-date stamp.
	Therefore, it would have been obvious to have modified Beyleveld wherein the deliberate time delay is configured such that the notification time is a predetermined time on a day which is subsequent to the day included in the time-and-date stamp as taught by Calderon Oliveras for the benefit of not overwhelming the user with alerts and compiling the feedback data into one daily report. 

Regarding claim 22, Beyleveld discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly disclose wherein the inhalation information indicates an error message indicating that an air vent of the inhaler is blocked or obstructed during the use of the inhaler. 
	However, Calderon Oliveras discloses that it is known to provide an error message indicating that an air vent of the inhaler is blocked or obstructed during use of the inhaler [0077].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Beyleveld wherein the inhalation information indicates an error message indicating that an air vent of the inhaler is blocked or obstructed during the use of the inhaler as taught by Calderon Oliveras . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyleveld (WO 2017/141194 A1)
Regarding claim 27, Beyleveld discloses: A system comprising: 
an inhaler (inhaler including adherence monitor [0002], figure 1b, [0042]) comprising a processor [0098], memory [0102], and a transmitter [0099], the processor of the inhaler (ECM configured to monitor and/or manipulate and/or store and/or transmit compliance data relating to patient usage [0093]; [0098]-[0099]) configured to: 
determine a parameter (from a sensor) relating to airflow during a use of the inhaler by a subject ([0096]-[0097], [0108] describes adherence data). Beyleveld incorporates by reference WO 2013/043063 (see [0096]). ‘063 indicates that the device may include inhalation detection means for detecting whether the patient inhaled the medicament when the medicament was dispensed (page 16, paragraph 7 starting with “With respect”); 
assign a time to the use (use logs [0096] [00101]); and 

a computer-readable storage medium (external device has software application and can access, process and present data and transfer the data [00111]) residing on the external device (smartphone, tablet or other device as set forth in [0056]) wherein the computer-readable storage medium comprises computer executable instructions that, when executed by a processor (external device has software application and can access, process and present data and transfer the data [00111]) of the external device cause the processor of the external device to: 
receive the parameter relating to airflow and the time of the use (uploaded [00101]; [00102]; [0106]); 
determine inhalation information from the parameter relating to airflow (correct usage, administration of a dose, etc… as set forth in [0092]; flow or pressure of user’s inhalation as set forth in [0108]); and 
implement a deliberate time delay [0092] such that presentation of the inhalation information to the user is delayed relative to the time assigned to the use of the inhaler ([0092] indicates that detection of administration of a dose is a predetermined event and that the alert associated with that event can activate following an expiration of a period of time).

Regarding claim 28, Beyleveld further discloses wherein the inhalation information comprises an inhalation volume [0097].

Allowable Subject Matter
Claims 25 and 26 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and would be allowable once the 112(b) rejection to claim 1 is addressed. The examiner also notes that claim 26 has an outstanding 112(b) rejection that needs to be addressed prior to allowance, but no prior art has been applied.
While the prior art of Beyleveld (WO 2017/141194 A1), Judson (US 2005/0026117 A1) and Calderon Oliveras et al. (US 2018/0140786 A1) discuss delaying data display, the prior art does not discuss changing the deliberate delay based on the events recited in claims 25 and claim 26. 

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. Applicant’s representative states that Beylevald’s alarm is to remind the user to place the cap over the mouthpiece after the user takes a dose to prevent soiling and thus does not notify the user of inhalation information as claimed. However, as the examiner has noted in her rejection [0092] indicates alarms activating following the detection of predetermined events, one of the events being detection of administration of a dose. Applicant asserts that regardless what triggers the alert or alarm, the alert or alarm is always “a reminder to the user to replace the cap”, based on reading [0091] with [0092]. However, as previously stated, [0092] also states that a predetermined event is a reminder to .
Applicant’s representative asserts that [0092] describes a handful of different events that can be used to trigger the alert or alarm to remind the user to replace the cap. The examiner disagrees with this interpretation. It is the examiner’s interpretation that [0091] discloses an alert or alarm when an event does not occur. This event that does not occur is specifically the cap being replaced. [0092] describes an alert or alarm when an event does occur. These events are one or more of detection of the cap being removed, detection of administration of a dose, reminder to take next dose, or other similar events. The examiner reiterates that the alert or alarm is specific to the predetermined events. 
	The examiner notes [00104] which also provides alerts that are not specific to reminding the user to replace the cap. One of these being “using the inhaler correctly and/or incorrectly”, similar to the “detection of administration of a dose of medicament (correctly or incorrectly)” described in [0092]. [00107] describes 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785